Title: From Thomas Jefferson to Samuel Harrison Smith, 21 February 1805
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                  
                                          
                     Feb. 21. 05.
                            
                        
                  Can mr Smith print 50. copies of the inclosed within a week from this time for Th: Jefferson? he would wish to have it an 8vo. page on a 4to. leaf, so that the leaf may bind up either with the Philosoph. transactions, or Maese’s dictionary
               